EXHIBIT 10.26
 
Lock-Up Letter


Gran Tierra Energy Inc.
Private Placement of Common Stock
 
June 20, 2006
 


 
Sanders Morris Harris Inc.
600 Travis, Suite 3100
Houston, Texas 77002




Ladies and Gentlemen:
 
This letter is being delivered to you in connection with the Placement Agent
Agreement (the “Agreement”), between Gran Tierra Energy Inc., a Nevada
corporation (the “Company”), and you as a Placement Agent in connection with a
private placement of Units (“Units”), each Unit including one share of Common
Stock, $0.001 par value (the “Common Stock”), of the Company and a warrant to
acquire one-half of a share of Common Stock at an exercise price equal to
$0.875.
 
In order to induce you as Placement Agent to enter into the Agreement, and
certain investors in the private placement contemplated thereby or to be closed
concurrently therewith to purchase the Units (the “Private Placements”), the
undersigned will not, without the prior written consent of Sanders Morris Harris
Inc., offer, sell, contract to sell, pledge or otherwise dispose of, (or enter
into any transaction which is designed to, or might reasonably be expected to,
result in the disposition (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise) by the undersigned or any
affiliate of the undersigned or any person in privity with the undersigned or
any affiliate of the undersigned), directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Securities and Exchange
Commission promulgated thereunder with respect to, any shares of capital stock
of the Company or any securities convertible into or exercisable or exchangeable
for such capital stock, or publicly announce an intention to effect any such
transaction, for a period ending on the later of (i) 180 days after the date of
the closing of the private placement as contemplated by the Agreement and (ii)
the effective date of a registration statement covering the resale of the Units
in accordance with the Registration Rights Agreements executed by the Company
and the purchasers in the Private Placements, other than shares of Common Stock
disposed of as a bona fide gift or gifts, provided that the donee or donees
thereof agrees in writing to be bound by the terms of this letter.
 

--------------------------------------------------------------------------------


 
If for any reason the Agreement shall be terminated prior to the Closing Date
(as defined in the Agreement) and all funds held in escrow are released from
escrow accounts to the investors in the Private Placements, the agreement set
forth above shall likewise be terminated.
 

    Yours very truly,            /s/ Dana Coffield                              
Dana Coffield            /s/ James Hart                                    James
Hart            /s/ Max Wei                                      Max Wei       
    /s/ Rafael Orunesu                           Rafael Orunesu            /s/
Jeffrey Scott                                Jeffrey Scott            /s/ Walter
Dawson                          Walter Dawson            /s/ Verne
Johnson                           Verne Johnson            /s/ Nadine C.
Smith                         Nadine C. Smith 




--------------------------------------------------------------------------------


 